Citation Nr: 0421636	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-34 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of a gunshot wound to the left thigh.  

2.  Legal entitlement to a nonservice-connected disability 
pension.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The appellant had recognized military service from June 1945 
to June 1946.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating actions from the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO).  An August 
1998 rating action denied reopening the claim of entitlement 
to service connection for residuals of a gunshot wound to the 
left thigh.  A December 1998 rating action denied legal 
entitlement to a nonservice-connected disability pension.  


FINDINGS OF FACT

1.  The October 1996 Board decision reopening the claim of 
entitlement to service connection for residuals of a gunshot 
wound to the left thigh; the veteran was advised of this 
decision and he did not appeal.  

2.  The evidence received since the final October 1996 Board 
decision is cumulative or redundant of the previously 
obtained evidence or does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for residuals of a gunshot wound to the left 
thigh.  

3.  The appellant's service, from June 1945 to June 1946, 
while still a member of the Philippine Commonwealth Army in 
the service of the Armed Forces of the United States, is not 
qualifying service for non-service connected pension 
benefits.  




CONCLUSIONS OF LAW

1.  The October 1996 Board decision, which denied reopening 
the claim of entitlement to service connection for residuals 
of a gunshot wound to the left thigh, is final.  38 U.S.C.A. 
§§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  Evidence received since the final October 1996 Board 
decision is not new and material; the claim of entitlement to 
service connection for residuals of a gunshot wound to the 
left thigh is not reopened.  38 U.S.C.A. §§ 5103A(f), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  The appellant's recognized service does not establish 
legal entitlement to a nonservice-connected disability 
pension.  38 U.S.C.A. §§ 101(2), 107, 1521, 5107 (West 2002); 
38 C.F.R. §§ 3.2, 3.40, 3.41, 3.321(b)(2), 4.16, 4.17 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the appellant

The claims may be adjudicated on the merits because the VA 
has fulfilled its duty to assist and inform the appellant in 
the development of the claims in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claims, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service department records, 
service medical records, and medical records from the 
identified health care providers.  The appellant and his 
representative filed numerous lay statements with the RO, and 
he declined the opportunity for a hearing before the Board.  

The RO's June 2001, July 2001, March 2002, and December 2003 
letters and the October 2003 statement of the case informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies.  The appellant was informed 
that it was his responsibility to provide the evidence in his 
possession that pertained to the claims and that it remained 
his ultimate responsibility to obtain any lay statements and 
evidence needed to support his claims.  Several new 
provisions of The Veterans Claims Assistance Act of 2000, 
which redefined VA's obligations with respect to the duty to 
assist and inform, applied only to claims filed on or after 
August 29, 2001 and did not apply to the appellant's January 
1998 informal application to reopen the claim of entitlement 
to service connection for residuals of a gunshot wound to the 
left thigh.  

The VA has fulfilled its duty to assist and inform the 
appellant.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claims.  He was told which party was responsible for 
obtaining the evidence and provided ample opportunity to 
present such evidence.  The VA has obtained the identified 
pertinent records in its possession or confirmed the 
unavailability of such.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  




Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
residuals of a gunshot wound to the left thigh

The October 1996 Board decision, which denied reopening the 
claim of entitlement to service connection for residuals of a 
gunshot wound to the left thigh, was based on the evidence at 
the time, which included lay statements, VA documents, 
service department records, service medical records, and 
private medical records.  

In lay statements, the appellant asserted that he served in 
the United States Armed Forces from June 1943 to September 
1949 and that he incurred a gunshot wound to his left thigh 
in January 1947 while still in the service of the United 
States.  In lay statements dated from August 1947 to April 
1980, eleven purported service friends asserted that they and 
the appellant were inducted into the service of the United 
States Armed Forces in June 1943 or June 1945 and that the 
appellant was serving in the United States Armed Forces when 
they either witnessed or heard about him incurring a gunshot 
wound in the left thigh in January 1947.  

A February 1949 VA form acknowledged receipt of the 
appellant's application for VA benefits and acknowledged that 
he identified himself as having guerrilla service from May 
1945 to June 1945.  In February 1950 and June 1950 VA 
letters, the appellant was informed that the United States 
Army had checked and rechecked their records and that the 
appellant's name had not appeared on any of their 
reconstructed rosters, casualty rosters, individual letters 
of recognition or terminal date guerrilla rosters; nor had 
the appellant's name been found on the list of members of the 
Philippine Commonwealth Army inducted into the service of the 
Armed Forces of the United States.  In a June 1950 VA letter, 
the appellant was informed that the VA had determined that 
the appellant actually had Philippine Army service.  A June 
1946 VA life insurance certificate, countersigned in November 
1946 by General Omar N. Bradley and a VA administrator at 
Washington, District of Columbia, showed that the veteran was 
insured in the amount of $3,000 payable in case of death.  

Service department records included a typed July 1957 extract 
of the Fil-American Irregular Troops, dated June 10, 194?, in 
which the last digit of the year had been typed over with 
multiple digits and was illegible.  According to the extract, 
the appellant had been appointed to a military post in June 
of a year during the 1940s and the original records had been 
lost due to capture of the records by the enemy during the 
war.  An August 1945 Philippine Army certificate showed that 
the veteran completed a basic course in military police 
training.  A November 1990 Philippine Army record, entitled 
"Verified Veteran of World War II," purported to show a 
photo of the appellant and included a handwritten inscription 
"13 RG 69" by an unidentified party.  

Service medical records, dated January 1947 and January 1949, 
documented a deformity of the left lower extremity manifested 
by about three inches shortening limitation of motion of the 
knee joint maximum angle of flexion with moderate atrophy of 
all muscles secondary to a compound fracture of the complete 
lower third left femur incurred by dissident elements.  A 
November 1948 service medical record documented slight 
muscular atrophy of the muscles of the left thigh and leg 
resulting from a gunshot wound to the left thigh.  

An April 1947 private medical record showed that the veteran 
was admitted and treated for a healed gunshot wound to the 
left thigh, which had been incurred in January 1947, and 
which was much improved after whirlpool and massage and 
considered practically normal.  A September 1949 private 
medical certificate stated that the veteran had been cleared 
of financial liability to a hospital for physical disability 
treated during the April 1947 admission.  

The October 1996 Board decision was based on the evidence at 
that time and became final because the veteran received 
notice of the decision by letter dated October 23, 1996, and 
he did not appeal.  38 U.S.C.A. §§ 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2003).  After the veteran filed a 
January 1998 informal application to reopen the claim, the 
August 1998 rating decision denied reopening the claim of 
entitlement to service connection for a gunshot wound to the 
left thigh, and the veteran perfected a timely appeal.  

Unfortunately, the veteran has not submitted new and material 
evidence to warrant reopening the claim.  See 38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means existing evidence not previously submitted to 
agency decisionmakers, which by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

The new evidence, which includes a Social Security Disability 
Award letter, an application for correction of military 
records, and a response from the United States Army does not 
raise a reasonable possibility of substantiating the claim.  

The August 1996 Social Security Disability Award 
Determination does not raise a reasonable possibility of 
substantiating the claim because the VA is bound by service 
department findings that the appellant's recognized service 
took place only from June 1945 to June 1946.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); see also Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).  Although a Social 
Security Administrative Law Judge readily accepted the 
appellant's position that he was an enlisted active member of 
the United States Army from June 14, 1945 through September 
27, 1949 based upon the same affidavits, proof of insurance 
under the National Service Life Insurance Act of 1940, and 
reports of physical examination that the appellant presented 
to the VA, the VA is bound by service department findings and 
not by the findings of the Social Security Administration.  

The appellant's January 1947 gunshot wound to the left thigh 
took place after service and is, therefore, not eligible for 
service connection.  For the appellant to establish service 
connection for residuals of a gunshot wound to the left 
thigh, the evidence must demonstrate that residuals of a 
gunshot wound to the left thigh were contracted in the line 
of duty coincident with military service, or if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).  
The appellant must present evidence of current residuals of a 
gunshot wound to the left thigh, show an in-service gunshot 
wound to the left thigh, and provide a nexus opinion by a 
medical professional that the current residuals resulted from 
the in-service gunshot wound.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

A March 1997 Application for Correction of Military Records 
is cumulative because the appellant repeats the Social 
Security Administrative Law Judge's findings, which are not 
binding upon the VA.  In any event, a September 2002 response 
from the United States Army confirms that it found no 
erroneous Department of Army documents to correct.  The VA is 
bound by the service department's certification regarding the 
nature of the veteran's service, which states that the 
appellant's only recognized service took place from June 1945 
to June 1946.  Duro, 2 Vet. App. at 532; see also Dacoron, 4 
Vet. App. at 120.  Therefore, the gunshot wound to the left 
thigh in January 1947 took place after the appellant's 
recognized service.  

When considered with the previous evidence of record, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. §§ 5103A(f), 5108; 
38 C.F.R. § 3.156(a).  Therefore, the claim is not reopened, 
and entitlement to service connection for residuals of a 
gunshot wound to the left thigh remains denied.  


Legal entitlement to a nonservice-connected disability 
pension

The appellant maintains that he is a veteran who is entitled 
to a nonservice-connected disability pension.  See 
38 U.S.C.A. §§ 1521, 5107; 38 C.F.R. §§ 3.2(f), 3.321(b)(2), 
4.16, 4.17.  The term "veteran" means a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Certain types of 
service with the Philippine Scouts, the Commonwealth Army of 
the Philippines, and guerrilla service are considered to be 
qualifying service.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§§ 3.40, 3.41.  

For the appellant to prevail in a claim for a nonservice-
connected pension, the evidence must show that he served for 
ninety days or more during a period of war and that he was 
permanently and totally disabled from a nonservice-connected 
disability that was not the result of his own willful 
misconduct.  See 38 U.S.C.A. § 1521.  

The appellant contends that his eligibility for VA disability 
pension benefits derives from service with the United States 
Army from June 1943 to September 1949.  In support of his 
claim, he presented lay statements, VA documents, service 
department records, service medical records, and private 
medical records, which details are outlined in the section 
above.  

Unfortunately for this appellant, regulations specifically 
state that his recognized service, which takes place entirely 
before July 1946, is ineligible for VA disability pension 
benefits.  Service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States pursuant to the military 
order of the President dated July 26, 1941, including among 
such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized 
by the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under--
(1) contracts of National Service Life Insurance entered into 
before February 18, 1946, which does not apply to this 
appellant's contract for life insurance entered into in June 
1946; (2) chapter 10 of title 37 (37 USCS §§ 551 et seq.) and 
(3) chapters 11, 13 (except section 1312(a)), 23, and 24 (38 
USCS §§ 1101 et seq., 1301 et seq. (except section 1312(a)), 
2301 et seq., and 2401 et seq.) (to the extent provided for 
in section 2402(8)) of this title.  38 U.S.C.A. § 107(a) 
(West 2002).  

The Board has no legal basis on which the appellant's claim 
can be granted because 38 U.S.C.A. § 107(a) specifically 
excludes the appellant's only recognized service, which took 
place entirely before July 1, 1946.  As the law and not the 
evidence is dispositive on this issue, the claim must be 
denied because of lack of legal entitlement.  38 U.S.C.A. 
§§ 101(2), 107, 1521, 5107; 38 C.F.R. §§ 3.40, 3.41, Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

New and material evidence not having been presented, the 
claim of entitlement to service connection for residuals of a 
gunshot wound to the left thigh is not reopened, and 
entitlement to service connection for residuals of a gunshot 
wound to the left thigh remains denied.  

Legal entitlement to a nonservice-connected disability 
pension is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



